 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDCleveland Pressed Products Corporation and Interna-tional Union,Allied IndustrialWorkers of America,AFL-CIO. Cases 8-CA-6999 and 8-CA-7245April 27, 1973DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, AND PENELLOOn February 15, 1973, Administrative Law JudgeMelvin J. Welles issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Cleveland Pressed ProductsCorporation, Cleveland, Ohio, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.'We note the Administrative Law Judge's inadvertent use of the word"defense"rather than"offense" in the last paragraph of his decision before"Conclusions of Law "The Respondent has excepted to certaincredibilityfindings made by theAdministrative Law Judge It is the Board's establishedpolicynot to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products,Inc,91NLRB 544.enfd 188 F.2d 362 (C.A. 3) We havecarefully examined the record and findno basis for reversing his findings.DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Administrative Law Judge: This casewas heard at Cleveland, Ohio, on November 13, 14, and 15,1972, pursuant to charges filed May 12, and September 15,1972, and complaints issued June 26, 1972, and October 17,1972, which were consolidated on the latter date. The com-plaints allege violations of Section 8(a)(1) and (3) of the Act.Respondent denies any violations of the Act. Respondentand the General Counsel have filed briefs.Uponthe entire record in the case,'including my obser-vation of the witnesses,Imake the following:FINDINGS OF FACTITHE BUSINESSOF THE EMPLOYER AND THELABOR ORGANIZATION INVOLVEDThe Company, an Ohio corporation engaged in Cleve-land, Ohio, in the production of metal stampings, annuallyships over $50,000 worth of its products directly to pointsoutside the State of Ohio, and is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct. The Charging Party, herein called the Union, is a labororganization within the meaning of Section 2(5) of the Act.IITHE UNFAIR LABOR PRACTICESA. Introduction-The IssuesThe complaint alleges that Respondent violated Section8(a)(3) and (1) by discriminatorily discharging employeesBogard and Camarda, and by assigning more difficult andarduous work to employees Masaveg and Camarda in repri-sal for their union activities, and 8(a)(1) by interrogatingemployees about their union activities, and by threateningreprisals and discharges because of them. Apart from twoalleged threats by Les Gicei, Respondent's plant manager,all the other actions complained of were those of W. E.(Bill)Kramer, vice president and general manager of theCompany, and its head for all practical purposes.2B. The Discharge of Ulysses BogardUlyssesBogard,who had been hired in February and wasstillaprobationary employee in April, had mentioned toBooker Evans, Jr., son of the Union's International Repre-sentative Booker Evans, Sr., that there was no union at theplant. The next day, or the day thereafter, Booker Evans,Sr.,came to the plant and passed out union cards andleaflets outside the plant entrance. Bogard introduced him-self to Evans, and then got into Evans' car. The followingday, according to Bogard, Plant Manager Les Gicei andSupervisor Casper "were asking questions around the plant.. . about the union," and asked Bogard about the Union.Bogard said nothing, he "just smiled at them." Casper wasnot asked about any such "conversation." Gicei testifiedthat he had no conversation about the Union with employ-ees about the time the leaflets were passed out, but subse-quently had a number of conversations with employeesabout the Union. As Bogard's testimony in this respect wasso vague that it is impossible to tell what was said, assumingsome talk took place between Casper and Bogard or Giceiand Bogard, I can find no violation of the Act based on thistestimony.Bogard was subsequently, at a union meeting, elected vice'A stipulation to correct errors in the transcript was filed by the parties.The corrections are hereby ordered made.2The president of the Company,W. E. Kramer's father,has been inactivefor some time because of illness203 NLRB No. 58 CLEVELAND PRESSED PRODUCTS CORP.president of the "negotiating committee." About April 9,1972, Bogard told Les Gicei that he wantedto see BillKramer. According to Bogard, he did not tell Gicei why hewished to see Kramer. Gicei testified that Bogard told himhe wanted to see Kramer about the union situation (afterBogard began talking to Gicei about the Union, and Giceiresponded that the one to talk to was Kramer), and Kramertestified that Gicei told him Bogard wanted to see him about"something personal, pertaining to the union." Again, ac-cording to Bogard, the meeting which ensued began withKramer asking Bogard who had contacted the Union, and,when Bogard said he had, asking Bogard why he had doneso, and commenting that they did not need a union aroundthe plant, and that Board had a lot of nerve coming up there(to Kramer's office) to talk about it. Kramer and Gicei bothtestified (Kramer in more detail) that Bogard brought up thesubject of the Union, and, in effect, disclaimed wanting aunion in the shop, saying that he liked the people in theplant. Bogard's testimony that he asked for a meeting withKramer, without telling Gicei what it was about, and that,without any preliminary discussion of why Bogard wantedthe meeting, Kramer began by asking who contacted theUnion, does not hang together. Kramer's version of whatBogard told him is much more in keeping with Bogard'shaving requested to see Kramer, than would be the latterseeking to find out if Bogard was the instigator of theUnion, without even asking Bogard why he had requestedthe meeting. I credit Kramer and Gicei in this respect, andtherefore find no violation of the Act in this conversationbetween Kramer and Bogard.I also credit Kramer's denial that he said to some uniden-tified people, while near Bogard's machine in the plant,"That's the one that's causing all the noise around here.He's the one that contacted the Union." Bogard, whoseemed confused in his testimony respecting the meetingwith Kramer earlier, also indicated some confusion in histestimony about events immediately preceding his dis-charge (see below), and I therefore do not credit his testimo-ny where in conflict with that of other witnesses.Bogard was discharged on May 3, 1972. Bogard had beenhaving trouble with his teeth, and the previous Friday, April28, according to Bogard, he told Supervisior Casper hewould not be in on Monday, May 1, because he was goingto see a dentist. He testified further that he called in afterhe left the plant and told a girl in the office he would notbe in on Monday. He assertedly called the plant again onMonday, spoke to a girl there, and told her that the dentisthe had gone to see on Monday was not there, so he wasgoing to see another dentist on Tuesday, and would not beat work.3On Wednesday morning, when Bogard came to work, hiscard was not in the rack, and he asked Casper about it.Casper told him that Gicei wanted to talk to him. Subse-3Bogard testified, with respect to his attempts to see a dentist,that hecalled a Dr Koal on Friday when he arrived at home, was told he could notsee Koal Saturday, nor could Koal give him an appointment for Monday.that he nevertheless went to Koal's office Monday, where he saw a notice onthe door that Koal would not be back until Thursday On Tuesday he againwent to Koal's office, but Koal was not there,so he went to another dentistin the same building, a Dr Kerber,who treated a tooth which had a cavity"to stop it from hurting"291quently, Kramer met with Bogard in Kramer's office. Ac-cording to Bogard, Kramer told him he was fired. Bogardasked why, and Kramer told him it was for having been offall this time.When Bogard said he had called in, Kramercalled Gicei into the office, and Gicei said there had beenno message from Bogard. Kramer added that if Bogard hadcalled in, it would have been on the tape recorder. WhenBogard asked Kramer to play back the tape, Kramer re-fused to do so, saying "No one can listen to this."Testimony of Respondent's witnessescontroverts that ofBogard almost every step of the way. Thus, Casper testifiedthat Bogard did not tell him on Friday that he would be outMonday. Linda Mullins, an office girl, testified that no callscame in from Bogard on Friday or Monday to the effectthat he wouldnot be in onMonday or Tuesday, that onTuesday afternoon, about 3:45 p.m. (after plant closingtime), Bogard called to say "he had some teeth pulled andthat he had had some shock with the gas and he thought itwould be dangerous to come in and that he would come intomorrow."Before turning to Kramer's testimony concerning themeeting at which he terminated Bogard,Inote the confu-sion and discrepancies in Bogard's own version. Thus, al-though he claimed he told Casper on Friday he would notbe in on Monday, he attempted to see a dentist on Saturday,and could not have known on Friday that this attemptwould prove unfruitful. His alleged call to the office on hisway home from work hardly comports with his having al-ready told Casper he would not be in. In these circumstanc-es, I credit Casper's testimony that Bogard did not tell himhe would not be in on Monday, and Linda Mullins that nocall came in from Bogard on Friday or Monday, only thecall (to which Bogard did not refer in his testimony) onTuesday afternoon .4At the Wednesday "confrontation," according to Kram-er, he asked Bogard for an explanation of why he had notcalled in.When Bogard told him about having gone to adentist and getting his teeth pulled, Kramer asked Bogardifhe had proof, or a doctor's slip. Bogard replied "Well,what in the hell do I need that for? Everybody knows myteeth are bad. You know my teeth are bad." Kramer an-swered that he did not know, that if he (Bogard) had hadhis teeth pulled, "Let me see and let's be done with it andgo back to work." Bogard said Kramer was not qualified tolook in his mouth. During the conversation, Bogard toldKramer that he had advised Charley or Les (Casper orGicei), Kramer did not remember which Bogard said, andthat he had called in on Monday, spoken to a girl, but"possibly nobody answered the phone." Bogard then com-plained that Kramer was referring to him by his last name,and sitting, while Bogard referred to Kramer as "Mr. Kram-er," and remained standing and that Kramer was "doingthis to get him because he got caught in the wrong car, andthat he was black and I was white...." Kramer testifiedthat Bogard "was caught in a lie and he couldn't get out. Itwas that simple. He tried to convince me that no one was° It is true,as the GeneralCounselargues, that another girl in the office,Henrietta Nance,might have received a call, but Mullins' testimony aboutthe way messages were recorded and passed on satisfies me, in conjunctionwith Bogard's own confusing testimony,that no calls were made by him onFriday or Monday. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the office that day and of course the final proof rested onhis opening his mouth and showing me his teeth. It was thatsimple and he broke the rule. . . . It got to the point whereIcouldn't look the other way; I had to dismiss him."Icredit, essentially,Kramer's version of the interview,and find that it occurred substantially as he testified, whichactually is not very much different from what Bogard testi-fied. As noted above, Bogard was a probationary employee.His attendance record, as shown by his attendance recordin evidence, was not good. Despite his union activities,which were actually not that extensive, Respondent couldwell have discharged him before his probationary periodran out without raising more than the suspicion that couldcome to mind as to the discharge of any union adherentduring a union campaign, even absent the incident immedi-ately preceding the discharge. Kramer's testimony indicatesthat he had not decided to discharge Bogard before he metwith him on May 3, but made that determinationas a resultof the meeting, being convinced by then that Bogard had nolegitimate excuse for not calling in, that Bogard was lying,and, as Kramer put it, giving him "no other choice." Per-haps the firing seems somewhat out of line with the offense,particularlysince a failure to call in is not an automaticground for discharge, but it does appear that Bogard tooka somewhat belligerent attitude, in effect refusing to con-firm his own statement, and that in fact he had not calledin, although claiming to have done so. Although these latterconclusions rest, of course, on crediting Kramer's version ofthe meeting,5 and despite the fact that Kramer was admit-tedly antiunion, in weighing counsel's affirmative case as toBogard against Respondent's defense, I cannot find that theGeneral Counsel has proved a violation by a preponderanceof the evidence.C. The Alleged Violations of Section 8(a)(1)Ihave already found that Respondent did not violate theAct, as alleged in the complaint, at the April meeting withKramer that Bogard requested, or with respect to the al-leged interrogation of Bogard by Gicei. Kramer concededthat he asked Masaveg whether he was going to a unionmeeting. He also admitted having berated Masaveg, afterthe union meeting was held, because he had heard a rumorthatMasaveg"was president or in charge of organizingit."He accused Masaveg of "stabbing him in the back," andcalled him an obscene name. Kramer denied that he told5Therewere some discrepancies between an affidavit Kramer gave to aBoard agent and his testimony on the standThus,Kramer stated in hisaffidavit that "even if Bogard had called init is doubtful I would havekept him on as a regular employee," but denied on the stand that he probablywould not have kept Bogard absent the latter's failure to call in As thestatement given to the Board agent would,inmy opinion, have strengthenedRespondent's case, I do not regard this discrepancy as significant The confu-sion anddiscrepancies in Bogard's testimony were, as I have already indi-cated, of much greater magnitude6 It is clear on the record that Kramer had a penchant for using obsceneepithetsAlthough the complaint alleged, in part that the use of "abusivelanguage" to various employees was coercive, I see no necessity for delineat-ing such usage by Kramer, or anyone else, except in one instance where thelanguage is of the essence of the threat I'o the extent that threats were madethey may take on added flavor from the colorful language accompanyingthem, but they stand or fall as violations of the Act without regard to thiskind of language I do find, and it will go without saying in this Decision,Masaveg that he would get even with him no matter whatit cost (or if it cost $50,000), or that he would "beat him tothe bone," as testified to, in general, by both Masaveg andCamarda.? Kramer was obviously extremely upset atMasaveg's "betrayal," and thestatementsattributed to himby Masaveg and Camarda fit the picture of an emotionallyupset person, who was admittedly "cussingout" his "betray-er." For thisreason,and based on my observation of Ca-marda and Masaveg, whose testimony I credit generally, Iconclude that Kramer did make the alleged threat to Masa-veg, and thereby Respondent violated Section 8(a)(1) byKramer's asking Masaveg whether he was going to themeeting,and by similarly asking Camarda whether he wasgoing to themeeting.8I also credit Camarda, over Kramer's denial, that Kramertold Camarda, about a week after the election, that he "canget fired for being the president of the union," and find thatRespondent, by this threat, violated Section 8(a)(l) of theAct.Louis Nims, who had left the Company dust before thehearing inthis case, testified credibly to a conversation hehad with Kramer in April, shortly after the union campaignbegan. Kramer had earlier lent Nims some money, when thelatter's car was stolen. Nims complained to Gicei thatKramer had given him "a hard time" when he got the ad-vance. Kramer subsequently came to Nims, admittedly up-set at theaccusationthat he had given Nims a hard time,and Nims told Kramer that he meant what he had said,whereupon Kramer told Nims-in Kramer's word-"In thefuture, go to your union hall and get the money." Nimstestifiedthat Kramer said he should "go to the Allied Indus-trialWorkers" the next time he needed any money," butadded, and I credit him, that Kramer went on to say "Youguys think you are going to fuck me but you're the ones thatare goingto get fucked." I find that by this threat, Respon-dent violated Section 8(a)(1) of the Act. I do not base anyviolation on the other portions of this dialogue, however, asI am satisfiedthat Kramer was upset at what he thought washis generosity being characterized by Nimsas "giving hima hard time."Employee Walter Karpinski testified that he overheardLes Gicei tell employee David Butler that he should havefired him when he had the chance. Gicei in effect concededmaking thisstatement, but denied that it was made becauseof Butler's union activitiesor because Butler waswearing aunion button. I cannot attribute an invidious purpose to theremark solely because, as the General Counsel contends,Butler happened to be wearing a union button at the time,particularly in view of the fact that almost everyone in theplant was wearinga union button at the time, and do notfind a violation based on this remark.I find no merit in the General Counsel's contention thatRespondent, by instituting a Saturdaysign-in sheet, violat-ed the Act. The testimony of Kramer and Gicei to the effectthatKramer, in virtually every conversation with Camardaand Masaveg,used obscenities. and will not bother resolving whether or nothe used aspecific one-which he disclaimedwas p.irtof his normalvocabulary7Early in Camarda's testimony he attributes a "stabin theback"state-ment to Les GiceiIt is clearthat this was in error,as subsequent testimonymakes evident,and that he meant Kramer,not Gicei8Based on Camarda's testimony, which was not denied by Kramer CLEVELAND PRESSED PRODUCTS CORP.that the notice regarding Saturday signing in was put up toavoid favoritism or discrimination, "so nobody could saythey weren't asked to work on a Saturday," and not torequire employees to work who did not want to, was ineffect confirmed by Bogard. Camarda did testify that some-one (it is not clear, as I read the testimony, whether hemeant Kramer or Gicei), told him if he did not come in ona particular Saturday he would lose his job. This does notestablish a change in the system, however. It most likelyrepresented a need for a maintenance man that Saturday,or perhaps even personal animosity toward Camarda, butdoes not support a conclusion that the sign-in system itselfwas a change from a voluntary policy regarding Saturdaywork to requiring employees to work then.D. Camarda and MasavegThe complaint alleges that Camarda and Masaveg wereassigned more arduous work, were "split up" as a team, andin generalwere givenassignmentsthat werenot in the na-ture of the regular maintenance work they had been doing,in retaliationfor their having been the two major supportersof the Union. Camarda's ultimate discharge,claims theGeneral Counsel, culminated this campaign of harassment,and was effected because Camarda was chairman of theUnion's negotiating committee.In hisbrief, the General Counsel virtually concedes that,as to Masaveg, there is little or no support forthe allegationof discriminatoryreassignment.The brief states that "Ca-marda bore the brunt of the discrimination," that Camarda"suffered the worst treatment," and goes on to point outvarious instances of Camarda's receiving such treatment. AstoMasaveg, the General Counsel points only to vague testi-mony of two witnesses, one (Nims) testifying that both Ca-marda and Masaveg spent time washing machines that wasnot done before the election, and the other (Thompson) thathe noticed a change inassignmentsto both men, but thenreferring only to a particular job assigned to Camarda. Asthe "washing" job was in fact not assigned to Masaveg,there remainsassignmentsfollowing theelection.As to Camarda, it does appear that some of his workassignmentsafter the election were more difficult than any-thing he had been assigned to do before the election, partic-ularly the assessment which immediately preceded hisdischarge.However,it isnot clear that any of the newassignmentswas "make-work"; they rather appear to bework that did have to be done by someone, and to be"maintenance" work, or at least work of sucha nature asto go to maintenance men rather than any other categoryin Respondent's employ. In connection with the lastassign-ment, discussed more fully immediately hereafter, it appearsthat the Company did very little tomake the assignmenteasier for Camarda to perform, and its motivation in notproviding him with better tools for it may well have beenCamarda's position in the Union, but this in and ofitself istoo thin a reed upon which to base a violation, with the basicassignment, as I have indicated, being necessary work, andwork which would normally go to amaintenance man.Camarda's discharge, however, is a different matter. Thejob he was assigned to do in late August was putting 26 postsin place, and digging holes in thick concrete, placing a pipe293in each hole, and filling the pipe with concrete. AlthoughCamarda had indicated at the start of this project, whichKramer discussed with him, that he thought an outsidecontractor should do it, he nevertheless embarked on thework. During the course of doing it, on and off for 2 weeks,he complained that the jackhammer he was given to do thejob was inadequate, that its bit did not break up the con-crete, but only drilled a straight hole in it. Although hecomplained, and although the work of drilling the hole wasgoing slowly, no one from management saw fit to providebetter equipment (perhaps none was immediately avail-able), and, according to both Kramer and Gicei, Camardahad been doing a good job, and neither Kramer nor Giceihad criticized Camarda for being slow to complete it .9 AfterCamarda's discharge, the three posts that still had to bedone were put in by a new employee, using the same tools.Les Gicei, when asked how long it took the new man tocomplete the work, said "I didn't pay much attention-itwas just as long as the holes got done."On the morning of September 14, Camarda came to work,although he was not feeling well, because he had to take arider,Masaveg, to the plant. He decided to try to performthe work, but felt miserable, getting all wet because it wasraining,10 and came inside, where he helped Masaveg inwork the latter was doing. He mentioned to Casper that hewas sick and wanted to go home, but Casper said he wouldhave to see Gicei, who was not around at the time.11At that point, Kramer came on the scene. The testimonyof Camarda and Kramer as to what ensued at that time issomewhat divergent, although not quite so differing asmight appear at first blush. Camarda's version is that Kram-er told Camarda to come with him, after approaching himwhile he was working with Masaveg inside, and startedquestioning him why he was not working on drilling theholes. Camarda said he was sick, that although he could putin a routine 8-hour day on maintenance work in the shop,he was too sick to go outside and drill with the jackhammerthat day. Kramer started to berate Camarda, called him a"f- liar," and a " . . . baby making excuses that you aresick," etc. Camarda told Kramer that he wanted to go home,and would do the drilling the next day. Kramer then said,"You know you think you have something going with theUnion in this shop. I have news for you. You will neverhave a union in this shop." He added that Camarda wouldnever have anything to say in this shop, that he would neversign a private contract for a "stupid a.. hole," and continuedwith "This is my shop. I will run this ... shop my way. Iam the law. I am the . . . law in this place and you get thatstraight." At that point, Kramer called Gicei over and toldhim, in effect, to discharge Camarda.According to Kramer, he came to work and saw thatCamarda was not outside digging the holes, and then sawIt is plainthat this was not Camarda's sole assignment during the 2 weeksprior to his discharge.As Kramer testified,"many times.Camarda wasn'ton the job and I would go in and find outhe was assigned to something elsetemporarily and he wouldreturniUSupervisor Casper's testimony thatitwas not "raining at the time," inits context,refers to a later time, when Camarda was inside helping Masaveg,and Kramer looked for Camardaoutside11Casper did not specifically deny this conversation To the extentthat hisbrief testimony may betaken as a denial. I credit Camarda. 294DECISIONSOF NATIONALLABOR RELATIONS BOARDCamarda working with Masaveg and another employee.12He then told Camarda to go outside and do the drilling.Kamara came back later and got Casper to get Camarda offthe machine and out to continue drilling Kramer reminedCamarda he had to get the job done, and Camarda "advisedme "that he had a triple, compound fracture of the head andhe wasn't going to do it." After some discussion about itbeing a contractor's job, and the difficulty of the job, Ca-marda flatly refused to do it. Kramer then called Gicei, andasked Camarda to repeat to Gicei what he had said. Giceiasked Camarda "why don't you go and complete the job?"Camarda replied "No, I am not. I am going to go down-town." After some talk about a notice on the bulletin boarddealing with negotiations with the Union (the record is notclear on this), Camarda made some reference to the effectthat his "committee" will determine this, and Kramer re-plied "Frank, you don't have a committee here. I run theshop."Gicei testified that Kramer did say he wanted him (Gicei)to hear what Carnarda had to say-that Camarda had re-fused to drill the holes, and that Camarda said "if he has todrill the holes he is going home sick," and Kramer finallytold him to ring Camarda out, that he was through. Giceisaid "I don't recall," when asked "Did you ask Mr. Camar-da to drill the holes to avoid his departure from the plant?"As I indicated earlier, the testimony of Camarda andKramer was not so markedly different as to the events ofthatmorning.The only reallysignificant difference, as Iview it, is whether Camarda was refusing to do any furtherdrilling work, or merely saying, as he testified he did, thathe would be happy to continue the next day, but felt he wastoo sick to do that arduous work that day. Gicei's testimonyismuch more confirmatory of Camarda's than of Kramer'sin that respect, for "He said if he has to drill the holes heis going home sick" suggests a refusal to continuethatday,not forever. The history of the drilling job also stronglysuggests that Camarda was not refusing ever to do the dull-ing work, but was only begging off that day, for he had beendoing the work for 2 weeks, despite his grousing about thework not really being maintenance work, and about nothaving the proper tools to work with. With 23 of the 26 pipesalready completed, it would be extremely odd for Camardasuddenly to decide he would not complete the job.The testimony demostrates, as I have stated, that therewas no great rush to complete the drilling-it had to bedone, but no deadline was placed on it, and neither Kramernor Gicei was concerned enough to supply Camarda withtools that would hasten its completion. Furthermore, Ca-marda was not standing by idly, but was helping with nor-mal maintenance work at the time, and, indeed, had notspent the entire 2 weeks drilling, but had been doing normalmaintenance work along with the pipe insertion job. Inthese circumstances, Kramer's failure to accept Camarda'sexplanation that he was too sick to work on the drill outsidecould hardly have stemmed from any urgency about the12Kramer testified he did not believe Camarda was working, he merelysaw him"holding the end of a pipe, doing nothing." On cross-examination.Kramer did admit that he did not "know for a fact"that Camarda was notdoing anything-and that he asked Camarda what he was doing,and Camar-da replied"Helping Leroy[Masaveg] "work itself. Possibly Kramer was upset that Camarda didnot, sick or not, immediately obey Kramer's telling him togo back outside. But the real reason for Kramer's action, inmy view, was Camarda's continuing leadership in theUnion. I recognize, of course, an employer's right to dis-charge an employee for failing to obey even an unreasona-ble order or request. But it is plainly relevant, in determiningwhether a discharge is effected because of the refusal toobey or because of union-related considerations, to examinethe reasonableness and fairness of the action taken. The factthat Kramer, in the course of the final interview with Ca-marda, referred to the Union a number of times, stated hewould never have a union in the shop and that he would runit his way,13 further demonstrates to me that Kramer's refus-al to permit Camarda to work indoors on September 14 wasmotivated by Camarda's status in the Union. I do not findconvincing Respondent's argument that Camarda had giv-en the Company good cause for discharging him a numberof times before the actual discharge, and probably wouldhave disciplined Camarda severely, or discharged him, butfor the pendency of the election or its having just beencompleted, on the occasion of Camarda's derelictions. Ineed not resolve the conflicts in the testimony as to whetherCamarda did misconduct himself earlier, for assumingRespondent's assertionthat he did to be true, then the actu-al discharge was for an obviously lesser defense than theprevious derelictions.In all these circumstances,Iconcludethat Respondent violated Section 8(a)(3) and (1) of the Actby discharging Frank Camarda.CONCLUSIONS OF LAW1.By discharging Frank Camarda because of his unionactivity, the Company engaged in unfair labor practicesaffecting commerce within the meaning of Section 8(a)(3)and (1) and Section 2(6) and (7) of the Act.2.By interrogating its employees about their union activ-ities, and by threatening them with reprisals because of theirunion activities, the Company engaged in unfair labor prac-tices affecting commerce within the meaning of Sections8(a)(1) and 2(6) and (7) of the Act.THE REMEDYI shall recommend that Respondent cease and desist fromitsunfair labor practices, that it offer reinstatement toFrank Camarda, with backpay, computed as provided inF.W. Woolworth Company,90 NLRB 289, andIsis Plumb-ing & Heating Company,138 NLRB 716.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:14iiBasedon Camarda's credibletestimony,in partcorroborated by witnessNapoleon ThompsonKramer himself,as noted above,admitted to saying."Frank,you don'thave a committee here I run this shop"14 In the event no exceptions are filedas provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrderherein shall, as provided in Sec 102 48of the Rules and Regulations,he adopted by theBoard and become itsfindings, conclusions,and Order, and allobjections thereto shall be deemedwaived for all purposes CLEVELANDPRESSEDPRODUCTS CORP.ORDERRespondent, Cleveland Pressed Products Corporation,Cleveland, Ohio, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Interrogating its employees about their union activi-ties.(b)Threatening its employees with reprisals because oftheir union activities.(c)Discouraging membership in International Union,Allied IndustrialWorkers of America, AFL-CIO, or anyother labor organization, by discharging or in any othermanner discriminating against employees in regard to theirhire or tenure of employment or condition of employment.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer Frank Camarda immediateand full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make him wholefor any loss of earnings he may have suffered, in the mannerset forth in the section hereof entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all records necessary to analyzethe amount of backpay due under the terms of this recom-mended Order.(c)Post at its plant in Cleveland, Ohio, and any otherlocations where notices to its employees are customarilyposted, copies of the attached notice marked "Appendix." 15Copies of the notice on forms provided by the RegionalDirector for Region 8, shall be signed by an authorizedrepresentative of the Company and posted immediatelyupon receipt thereof and maintained for 60 consecutivedays thereafter, in conspicuous places, including all placesat all locations where notices to employees are customarilyposted. Reasonable steps shall be taken by the Company toensure that the notices are not altered, defaced, or coveredby any other material.15 In the event that the Board'sOrder is enforced bya Judgment of aUnited States Courtof Appeals, the words inthe noticereading "Posted byOrderof the NationalLaborRelations Board"shall read "Posted Pursuantto a Judgmentof the United States Court of AppealsEnforcing anOrder ofthe NationalLaborRelations Board "295(d)Notify said Regional Director, in writing, within 20days from the date of this Order, what steps the Respondenthas taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT question employees about their unionactivities.WE WILL NOT threaten our employees because of theirunion activities.WE WILL offer reemployment to Frank Camarda andWE WILL pay him for losses he suffered as a result of ourhaving discharged him in September 1972.WE WILL NOT discharge or otherwise discriminateagainst any employee because of his activity on behalfof Allied Industrial Workers of America, AFL-CIO.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir right to join or assist that Union or any otherunion.DatedByCLEVELANDPRESSEDPRODUCTSCORPORATION(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 1695 Federal Office Building, 1240East Ninth Street, Cleveland, Ohio 44199, Telephone 216-522-3715.